 



Exhibit 10.1

First Amendment to Asset Purchase Agreement

This First Amendment (the “Amendment”) to the Asset Purchase Agreement dated
December 15, 2000 by and among United Therapeutics Corporation, UP Subsidiary
Corporation and Cooke Pharma, Inc. (now Cooke PH, Inc.; and referred to herein
as “Cooke”) (the “Agreement”) is made and entered into this    day of
October 2003. United Therapeutics Corporation, UP Subsidiary Corporation (now
Unither Pharma, Inc.) and Cooke are collectively referred to in this Amendment
as the “parties”.

RECITALS

     WHEREAS, the Agreement was entered into by the parties on December 15,
2000; and

     WHEREAS, the parties desire to amend certain terms and provisions of the
Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree that
the terms of the Agreement are amended as follows:

I.

The capitalized terms in this Amendment shall have the same definitions ascribed
to them in the Agreement to the extent that such capitalized terms are defined
therein and not defined in this Amendment

II.

The parties intend that no royalty payments shall be made to Cooke by UTC and UP
Subsidiary Corporation as a result of the Agreement. Accordingly, (i) Article 2
of the Agreement is hereby deleted in its entirety and of no further force and
effect, (ii) all references in the Agreement to Article 2 and provisions thereof
are hereby deleted in their entirety and of no further force and effect, and
(iii) as of the date of this Amendment and hereafter, UTC and UP Sub shall not
be required to make any payments of any kind or nature to Cooke arising under
Article 2 of the Agreement, regardless of when such payment obligations may have
arisen.

III.

The parties intend that the Escrow Securities currently held by the Escrow Agent
in accordance with the Escrow Agreement – 14,732 shares – shall be promptly
released by the Escrow Agent for the benefit of Cooke. The Escrow Securities
shall be released to UTC, and UTC shall take all steps necessary to have the
Escrow Securities (once released from escrow) reissued to Cooke (or its
designees, as indicated in writing by Cooke) by UTC’s transfer agent (the
“Reissue”). Accordingly, (i) the parties shall execute the Joint Order
Instruction attached at Exhibit 1 to this Amendment and UTC shall cooperate with
the Escrow Agent and its transfer agent to effect the Reissue, (ii) upon
Reissue, the Escrow Agreement shall be terminated by agreement of the parties
and shall be of no further force or effect, (iii) all references in the
Agreement to the Escrow Agreement and provisions thereof shall be deleted in
their entirety and of no further force and effect, and (iv) as of the date of
this Amendment and hereafter, Cooke shall not be responsible for (A) the payment
of any Designated Claim Losses of UTC or UP Sub or (B) any Losses of UTC or UP
Sub described in Section 8.1(a)(iii) of the Agreement (losses arising out of or
in connection with enforcement actions against infringers of Cooke Proprietary
Rights), in each case of any kind or nature arising under the Agreement,
regardless of when such payment obligations may have arisen.

IV.

The parties acknowledge that the 14,732 Escrow Shares to be re-issued to Cooke
in accordance with Section III above will not have been registered under the
Securities Act or the securities laws of any state and therefore shall bear that
restrictive legend described in Section 1.4(c) of the Agreement, and that UTC
shall have no obligation to register such

 



--------------------------------------------------------------------------------



 



shares following the date of this Agreement. In connection with such agreement,
(i) the Registration Rights Agreement is hereby terminated in its entirety and
shall be of no further force or effect (subject to the proviso at the end of
this sentence), and (ii) all references in the Agreement to the Registration
Rights Agreement and provisions thereof shall be deleted in their entirety and
of no further force and effect; provided, however, that, notwithstanding the
termination of the Registration Rights Agreement described herein, UTC hereby
agrees to use reasonable efforts to keep the Registration Statement on Form S-3
(Registration No. 333-99079) originally filed with the SEC on August 30, 2002
(as subsequently amended on October 17 and October 29, 2002, the “Registration
Statement”), effective pursuant to Rule 415 at all times until December 31, 2003
(including without limitation preparing and filing with the SEC such
post-effective amendments and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep each Registration Statement effective at all times during the
Registration Period and, during such period, complying with the provisions of
the 1933 Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement).

V.

Except as expressly set forth in this Amendment, all terms and conditions of the
Agreement remain in full force and effect, and all terms and conditions of the
Agreement are incorporated herein as though set forth at length. This Amendment
modifies the Agreement. In the event of any conflict or discrepancy between the
Agreement and/or any other previous documents between the parties and the
provisions of this Amendment, then the provisions of this Amendment shall
control. Except as modified herein, the Agreement shall remain in full force and
effect.

     IN WITNESS WHEREOF, the parties have executed this Amendment by their
authorized officers to be effective as of the date first set forth above.

Cooke PH, Inc
(formerly Cooke Pharma, Inc.)

   

/s/ Joel Uchenick     /s/ John Cooke   Date: October 6, 2003
By: Joel Uchenick         John Cooke
Its: CFO                         Director

   

UNITED THERAPEUTICS CORPORATION

   

/s/ Paul Mahon                                  Date: October 7, 2003
Paul Mahon
General Counsel and Corporate Secretary

   

UNITHER PHARMA, INC.
(formerly UP Subsidiary Corporation)

   

/s/ Paul Mahon                               Date: October 7, 2003
Paul Mahon
General Counsel and Corporate Secretary

2



--------------------------------------------------------------------------------



 



Exhibit 1

Joint Order Instruction

     In accordance with the terms of United Therapeutics’ acquisition of
substantially all the assets of Cooke Pharma, Inc. (now Cooke PH, Inc.) and the
agreement with Chicago Title & Trust as Escrow Agent, Chicago Title & Trust is
holding 14,732 shares of United Therapeutics common stock in the Cooke
Acquisition Escrow.

     The Parties to the Escrow Agreement hereby jointly instruct Chicago Title
and Trust to terminate the escrow and deliver the existing certificate currently
held in the Cooke Acquisition Escrow to United Therapeutics Corporation
(attention: Paul Mahon, General Counsel and Corporate Secretary of United
Therapeutics Corporation). Such shares are delivered to United Therapeutics
Corporation for the benefit of Cooke PH, Inc. United Therapeutics will then
promptly reissue (through its transfer agent) and deliver to Cooke PH, Inc. a
new certificate representing 14,732 shares of United Therapeutics common stock
in the name of Cooke PH, Inc. or its designees, as contemplated by the First
Amendment to the Asset Purchase Agreement dated as of the date hereof.

ACCEPTED AND AGREED TO:

Cooke PH, Inc
(formerly Cooke Pharma, Inc.)

   

/s/ Joel Uchenick       /s/ John Cooke   Date: October 6, 2003
By: Joel Uchenick         John Cooke
Its: CFO                         Director

   

UNITED THERAPEUTICS CORPORATION

   

/s/ Paul Mahon                                      Date: October 7, 2003
Paul Mahon
General Counsel and Corporate Secretary

   

UNITHER PHARMA, INC.
(formerly UP Subsidiary Corporation)

   

/s/ Paul Mahon                                     Date: October 7, 2003
Paul Mahon
General Counsel and Corporate Secretary

3